THE THIRTEENTH COURT OF APPEALS

                                   13-18-00355-CR


                                 Robert Lowell Staggs
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     207th District Court of Comal County, Texas
                            Trial Cause No. CR2016-876


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 1, 2019